           Case 1:21-cr-00014-SAG Document 16-1 Filed 04/27/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

          v.                                  *

MATHEW J. PALMER                              *        Case No.: 21-CR-00014

          Defendant.                          *


*              *          *      *        *        *         *       *         *          *

                                     (PROPOSED) ORDER

                    Upon consideration of the Defendant’s Motion to Seal the Sentencing

Memorandum and accompany Exhibits filed on April 27, 2021 by Mathew J. Palmer, it is

this ________ day of_____________, 2021, by the United States District Court,

                    ORDERED, that the Defendant's Motion to Seal the Sentencing

Memorandum filed on April 27, 2021 is hereby GRANTED.



                               __________________________________________
                                      Judge, United States District Court




20327/0/03647320.DOCXv1
